DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collado (US 20140008928 A1).
In regards to claim 1, Collado discloses a computing system (Collado [Abstract]) comprising: 
a communication interface configured to communicate with a robot having an end effector apparatus (Collado [0006]: “a gripping device for manipulating flexible elements, coupleable to a robot arm as an end effector, comprising a main rack and a plurality of gripping elements coupled in the main rack by means of respective operating mechanisms for gripping and manipulating a flexible element at different points”), and with a camera having a camera field of view (Collado [0166]: “system consists of two cameras -13a and 13b- and an illumination system made up of lamps -13c and 13d- which allow obtaining the images of the fabric in place”); 
at least one processing circuit configured, when a flexible object is in the camera field of view (Collado [0166]: “the computer vision system consists of two cameras -13a and 13b- and an illumination system made up of lamps -13c and 13d- which allow obtaining the images of the fabric in place. A computer image processing system (not shown in the images) is responsible for the automatic analysis of said images”), to: 
receive image information that represents an object surface associated with the flexible object (Collado [0010]: “"complex" three-dimensional shapes, "complex" shapes being understood as three-dimensional surfaces which include at least one concave region and another convex region, without the movements of the gripping elements generating stretching forces on the flexible element”), wherein the image information is generated by the camera (Collado [0166]: “cameras -13a and 13b- and an illumination system made up of lamps -13c and 13d- which allow obtaining the images of the fabric”); 
identify, as a grip region, a surface region of the object surface that satisfies a defined smoothness condition (Collado [0010]: “capturing the flexible element in a flat two-dimensional configuration” where “flat” reads on smooth; also see [Fig. 5]: where the flexible element 10 is smooth) and has a region size that is larger than or equal to a defined region size threshold (Collado [0027]: “Due to the degrees of liberty with which the gripping elements can be displaced in the longitudinal, transverse and vertical plane during the transport of the textile preform towards the forming mold, the gripping means move to give the textile preform a three-dimensional shape which approximates the three-dimensional shape of the mold, without subjecting the flexible element to a substantial stretching force, i.e., without the distance between the gripping points measured on the fabric varies substantially. The three-dimensional shapes that can be conferred to the flexible element range from simples bends” where the “mold” reads on region size and “degrees of liberty” reads on threshold), wherein the grip region is identified based on the image information (Collado [0028]: “the gripping device can further incorporate a computer vision module which, after taking several photographs of the flexible element in place, indicates whether or not the placement was suitable”);
identify, as a safety region, a three-dimensional (3D) region which surrounds the grip region in one or more horizontal dimensions, and which extends from the grip region along a vertical dimension that is perpendicular to the one or more horizontal dimensions (Collado [0162-164]: “The suction cups -1, 2, 3, 4, 5, 6, 7, 8, 9- are arranged according to a 3.times.3 matrix connected to a conventional vacuum system, and have relative movement with respect to one another in planes corresponding to the coordinates X, Y and Z, corresponding respectively to the longitudinal direction -X-, the transverse direction -Y- with respect to the three-dimensional mold -11- in which the flexible fabric -10- is placed, and in the vertical direction -Z-, perpendicular to planes -X- and -Y”; also see [0027]: “move for generating complex three-dimensional shapes therein and placing it on a three-dimensional mold. Due to the degrees of liberty with which the gripping elements can be displaced in the longitudinal, transverse and vertical plane during the transport of the textile preform towards the forming mold, the gripping means move to give the textile preform a three-dimensional shape which approximates the three-dimensional shape of the mold, without subjecting the flexible element to a substantial stretching force, i.e., without the distance between the gripping points measured on the fabric varies substantially. The three-dimensional shapes that can be conferred to the flexible element range from simples bends to, depending on the number of activatable gripping elements, complex three-dimensional shapes” where the degree of freedom being based on not applying substantial stretching force to flexible element reads on safety region); and 
perform robot motion planning based on the grip region and the safety region, wherein the robot motion planning is for gripping of the flexible object at the grip region by the end effector apparatus (Collado [0010]: “[0010] the gripping elements are adjustable automatically in their respective positions such that all are arranged in one and the same plane for capturing the flexible element in a flat two-dimensional configuration and, once captured, are capable of moving such that they can generate in the flexible element three-dimensional shapes, such as for example "complex" three-dimensional shapes, "complex" shapes being understood as three-dimensional surfaces which include at least one concave region and another convex region, without the movements of the gripping elements generating stretching forces on the flexible element” where “the gripping elements” reads on end effector apparatus).

In regards to claim 2, Collado discloses the computing system of claim 1, wherein the defined region size threshold is a defined contact region size associated with contact between the end effector apparatus and the flexible object, such that the grip region is large enough to fit a contact region having the defined contact region size ([Fig. 5 & Fig. 6]: Fig. 5 illustrates a partial view showing the suction cups 7 & 9 of the gripping device at an initial position for capturing the flexible fabric and then in FIG. 6 the suction cups adjusts the contact region based on the flexible element size to be able to grip the flexible element; also see [0164]).

In regards to claim 3, Collado discloses the computing system of claim 2, wherein the defined region size threshold is a defined suction cup size associated with an end effector suction cup (Collado [0012]: “at least one of the gripping elements and preferably all of them can be conventional suction cups connected to a vacuum generating system”).

In regards to claim 4, Collado discloses the computing system of claim 1, wherein the defined region size threshold is a defined object size associated with the flexible object (Collado [0027]: “the textile preform towards the forming mold, the gripping means move to give the textile preform a three-dimensional shape which approximates the three-dimensional shape of the mold, without subjecting the flexible element to a substantial stretching force”).

In regards to claim 5, Collado discloses the computing system of claim 1, wherein the at least one processing circuit is configured, when the flexible object has a thickness dimension and a lateral dimension perpendicular to the thickness dimension, to determine an edge of the safety region based on a defined lateral dimension size associated the lateral dimension for the flexible object (Collado [0164]: “the suction cups will move in directions -X- and -Y- until they are distributed on the edge of the fabric -10-. This movement will be performed in two dimensions. The vacuum will then be activated in the suction cups so that they can capture the fabric -10-. If needed, the suction cups -1-, -3-, -4-, -6-, -7- and -9- can rotate outwardly in the transverse plane -Y- in an angle -.alpha.-, for assuring the capture of a single fabric -10- (FIGS. 3, 5). Once the fabric -10- is captured, each of the suction cups -1-, -2-, -3-, -4-, -5-, -6-, -7-, -8-, -9- will move in the planes X, Y and Z and, in the case of the outer suction cups -1-, -2-, -3-, -4-, -6-, -7-, -8-, -9- in the angle .alpha., for forming an end shape with the fabric -10- that is as similar as possible to that of the mold -11- (FIGS. 4, 6). Finally, the fabric -10- will be draped on the mold -11-, pressing it onto the mold -11- at the gripping points”).

In regards to claim 7, Collado discloses the computing system of claim 1, wherein the at least one processing circuit is configured, when the flexible object is an object that sags upon being lifted, to determine a safety region height based on a defined lateral dimension size associated with the flexible object (Collado [0010]: “the gripping elements are adjustable automatically in their respective positions such that all are arranged in one and the same plane for capturing the flexible element in a flat two-dimensional configuration and, once captured, are capable of moving such that they can generate in the flexible element three-dimensional shapes, such as for example "complex" three-dimensional shapes, "complex" shapes being understood as three-dimensional surfaces which include at least one concave region and another convex region, without the movements of the gripping elements generating stretching forces on the flexible element”; also see [Fig. 4] where “convex” and “concave” regions reads on sags within safety region). 

Claims 17 through 20 correspond in scope to claims 1, 2 & 7 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6, 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Collado (US 20140008928 A1) in view of Sun (US 10906188 B1). 

In regards to claim 6, Collado discloses the computing system of claim 1, but does not disclose the flexible object is one of a group of flexible objects that are in the camera field of view and that have different respective lateral dimension sizes, to determine an edge of the safety region based on a maximum lateral dimension size of the different respective lateral dimension sizes. However, Sun teaches the flexible object is one of a group of flexible objects that are in the camera field of view and that have different respective lateral dimension sizes, to determine an edge of the safety region (Sun [col. 11, ln. 1-6]: “Image data may be merged to generate a 3D view of the workspace, such as a pile or flow of items in a chute or other receptacle. At 504, segmentation, object type identification, and normal vector computation are performed. In some embodiments, segmentation data is used to discern item boundaries”) based on a maximum lateral dimension size of the different respective lateral dimension sizes (Sun [col. 9, ln. 24-38]: “the plan/strategy is determined based at least in part on one or more of image data, e.g., indicating the size, extent, and orientation of an item, and attributes that may be known, determined, and/or inferred about the item, such as by classifying the item by size and/or item type. For example, in the context of a parcel delivery service, certain standard packaging may be used. A range of weights or other information may be known about each standard package type. In addition, in some embodiments, strategies to grasp items may be learned over time, e.g., by the system noting and recording the success or failure of prior attempts to grasp a similar item (e.g., same standard item/packaging type; similar shape, rigidity, dimensions; same or similar shape; same or similar material; position and orientation relative to other items in pile”).
Collado and Sun are analogous art because they are in the same field of endeavor, an image capturing gripping device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the gripping device of Collado to include the multiple flexible objects with different dimension sizes and of Sun, to allow for optimal robustness and accuracy of grasping multiple types of objects. The suggestion/motivation to combine is that an gripping device interacting with multiple items can be capable of higher accuracy and enhanced robustness in gripping multiple types of items. 

In regards to claim 8, modified Collado discloses the computing system of claim 7, wherein the at least one processing circuit is configured, when the flexible object is disposed within a container (Collado [0165]: “the fabric -10- will be draped on the mold -11-, pressing it onto the mold -11- at the gripping points” where “mold” reads on container), to perform the robot motion planning by: 
generating a trajectory along which the grip region of the object surface is to be moved by the end effector apparatus (Collado [0162-0165]: the strategy for the capture and placement of the fabric -10- is as follows: In the first place, the suction cups will move in directions -X- and -Y- until they are distributed on the edge of the fabric -10-. This movement will be performed in two dimensions. The vacuum will then be activated in the suction cups so that they can capture the fabric -10-. If needed, the suction cups -1-, -3-, -4-, -6-, -7- and -9- can rotate outwardly in the transverse plane -Y- in an angle -.alpha.-, for assuring the capture of a single fabric -10- (FIGS. 3, 5). Once the fabric -10- is captured, each of the suction cups -1-, -2-, -3-, -4-, -5-, -6-, -7-, -8-, -9- will move in the planes X, Y and Z and, in the case of the outer suction cups -1-, -2-, -3-, -4-, -6-, -7-, -8-, -9- in the angle .alpha., for forming an end shape with the fabric -10- that is as similar as possible to that of the mold -11- (FIGS. 4, 6). Finally, the fabric -10- will be draped on the mold -11-, pressing it onto the mold -11- at the gripping points” where fabric placement “strategy” reads on trajectory); 
determining whether the trajectory causes the safety region, when following the grip region along the trajectory, to overlap with a portion the container (Collado [0027]: “Due to the degrees of liberty with which the gripping elements can be displaced in the longitudinal, transverse and vertical plane during the transport of the textile preform towards the forming mold, the gripping means move to give the textile preform a three-dimensional shape which approximates the three-dimensional shape of the mold, without subjecting the flexible element to a substantial stretching force” where moving the flexible element into the mold reads on overlapping with container); and 
following the grip region along the adjusted trajectory, to avoid overlap with the container (Sun [col. 5, ln. 65-col. 6, ln. 14]: “Robotic system coordinates operation of multiple robots to ensure all items are placed and only one per slot/location. For example, if robot A drops an item system tasks robot B to pick it up; item placed but with improper orientation is picked up and adjusted or moved to another location by same or another robot; two or more items in a single destination slot results in robot downstream station picking one of them off conveyor and placing in own location; etc. System continuously updates motion planning for each robot and all of them together to maximize collective throughput. In the event two robots independently are tasked to acquire the same item, the system picks one at random to get that item and the other moves on to the next item (e.g., identify, select, determine grasp strategy, pick, move according to plan, and place” where placed in only one per slot reads on avoid overlap with the container).
Collado and Sun are analogous art because they are in the same field of endeavor, an image capturing gripping device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the gripping device of Collado to include avoidance in overlap of Sun, to allow for optimal robustness. The suggestion/motivation to combine is that an gripping device which includes avoidance in overlap can be capable of enhanced robustness by avoiding redundancy and errors. 

In regards to claim 9, Collado discloses the computing system of claim 1, wherein the at least one processing circuit is configured, when the image information includes a point cloud that describes depth information for locations on one or more surfaces within a container (Sun [clm. 1]: “the three dimensional view including boundaries of a plurality of items present in the workspace; use the three dimensional view as generated at successive points in time to model a flow of at least a subset of said plurality of items through at least a portion of the workspace”), to identify the safety region as a region which extends in the one or more horizontal dimensions to at least one of: (i) a location associated with a container wall, or (ii) a location which extends from the grip region by a defined lateral dimension size along a horizontal dimension of the one or more horizontal dimensions (Sun [col. 7, ln, 64-col. 8, ln. 11]: “FIG. 2B is a diagram illustrating an embodiment of a multi-station robotic singulation system. In the example shown, the robotic singulation system of FIG. 2A has been expanded to include a plurality of singulation stations. Specifically, in addition to robotic arm 202 configured to pick items from chute 206 and place each item on a corresponding available and/or assigned location on segmented conveyor 208, the system shown in FIG. 2B includes three additional stations: robotic arms 230, 232, and 234 positioned and configured to pick/place items from chutes 236, 238, and 240, respectively. Additional cameras 224 and 226 are included, in addition to cameras 214 and 216, to provide a 3D view of the full scene, including each of the four stations/chutes 206, 236, 238, and 240, as well as conveyor 208”).



Allowable Subject Matter
Claims 10 through 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to Claim 10, modified Collado discloses the computing system of claim 1, wherein the at least one processing circuit is configured, when the image information describes depth information for a plurality of locations in the camera field of view (Sun [col.16, ln. 34-37]: “a robot may use vision, depth, or other sensors to identify two graspable packages that are judged by the robot's control algorithm to be far enough apart so as not to be able to interfere with each other's picks”), to identify the grip region by: 
determining a plurality of two-dimensional (2D) patches that approximate respective subsets of the plurality of locations, wherein the plurality of 2D patches represent the object surface (Sun [col. 7, ln. 41-44]: “segmentation processing is performed by control computer 212 on image data generated by cameras 214 and 216 to discern item/object boundaries”; also see [col. 10, ln. 44-60]: “segmentation processing is performed to determine item boundaries… has been obtained a geometric center and normal vector of each of one or more surfaces of the item, e.g., a largest and/or most exposed (not obscured, e.g. by other item overlap) surface of the item, is determined… the segmentation data determined at 424 is used to generate for each of a plurality of items a corresponding mask layer. The respective mask layers are used in various embodiments to generate and display a visual representation of the scene in which the respective items are highlighted. In various embodiments, each item is highlighted in a color corresponding to an object type and/or other attribute (weight, class, softness, deformability, unpickability—e.g., broken package, porous surfaces, etc.) of the item”); and 
identifying, from among the plurality of 2D patches, a set of contiguous 2D patches which satisfy a defined orientation similarity criterion and a defined depth similarity criterion (Sun [col. 9, ln. 23-38]: “a plan and/or strategy to grasp one or more items is determined. In various embodiments, the plan/strategy is determined based at least in part on one or more of image data, e.g., indicating the size, extent, and orientation of an item, and attributes that may be known, determined, and/or inferred about the item, such as by classifying the item by size and/or item type. For example, in the context of a parcel delivery service, certain standard packaging may be used. A range of weights or other information may be known about each standard package type. In addition, in some embodiments, strategies to grasp items may be learned over time, e.g., by the system noting and recording the success or failure of prior attempts to grasp a similar item (e.g., same standard item/packaging type; similar shape, rigidity, dimensions; same or similar shape; same or similar material; position and orientation relative to other items in pile”), 
wherein the surface region identified as the grip region is formed by or fits within the set of contiguous 2D patches (Sun [col. 5, ln. 55-57]: “Computer vision information is generated by merging data from multiple sensors, including one or more of 2D cameras”).
However, modified Collado is silent with respect to satisfying the defined smoothness condition for the surface region includes satisfying the defined orientation similarity criterion and the defined depth similarity criterion for the set of contiguous 2D patches. Furthermore, the rest of the prior art does not provide a prima facie basis for modifying the art to cure the deficiency.

Claims 11 through 16 are objected to as being dependent of claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664         

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664